Order entered June 15, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00313-CV

                        LARRY LEE DAVIS, Appellant

                                         V.

BEN BRIDGE JEWELRY, INC. D/B/A BEN BRIDGE JEWELRY, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-17679

                                     ORDER

      Before the Court are appellant’s motion for extension of time to file his

notice of appeal and appellee’s response in opposition. We GRANT the motion

and deem the notice of appeal filed April 30, 2021 timely for jurisdictional

purposes.

      We ORDER Vielica Dobbins, Official Court Reporter for the 193rd Judicial

District Court, to file the reporter’s record, written verification a record does not

exist, or written verification the record has not been requested no later than July
15, 2021. We caution appellant that the appeal may be submitted without the

reporter’s record should written verification be provided that the record has not

been requested. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Dobbins and the parties.



                                               /s/   CRAIG SMITH
                                                     JUSTICE